Order filed August 28, 2014




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00561-CV
                                    ____________

                    IN THE INTEREST OF V.D.A., A CHILD


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-04440J

                                    ORDER

        This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appellant’s brief was originally due August 11, 2014. Appellant has been
granted one extension of time to file his brief, until August 21, 2014. Appellant
has filed a second motion for extension of time to file his brief, until September 15,
2014.

        We deny the request for extension and issue the following order.
      We order appointed counsel Hilary Unger to file a brief with the clerk of this
Court within 15 days of the date of this order. If Hilary Unger does not timely file
the brief as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the brief record has not been timely filed and why she
should not be held in contempt of court for failing to file the brief as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                      PER CURIAM



Panel consists of Justices McCally, Brown and Wise.